

115 HR 3745 IH: Combat Sexual Harassment in Housing Act
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3745IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2017Mrs. Lawrence (for herself, Mr. Johnson of Georgia, Mrs. Napolitano, Mr. Evans, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Fair Housing Act to establish that certain conduct, in or around a dwelling, shall be
			 considered to be severe or pervasive for purposes of determining whether a
			 certain type of sexual harassment has occurred under that Act, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Combat Sexual Harassment in Housing Act. 2.Sexual harassment in or around a dwellingThe Fair Housing Act is amended by inserting after section 807 (42 U.S.C. 3607) the following:
			
				807A.Sexual harassment in or around a dwelling
 (a)Hostile environment sexual harassmentFor purposes of determining, under this title, whether unwelcome conduct of a sexual nature is sufficiently severe or pervasive to constitute a discriminatory housing practice based on hostile environment sexual harassment, any incident of conduct described in subsection (b) that occurs in or around a dwelling, shall be considered to be severe or pervasive.
 (b)ConductThe conduct described in subsection (a) consists of— (1)unwelcome touching of a sexual nature or groping; or
 (2)any other unwelcome conduct of a sexual nature that is intended to be coercive, threatening, or intimidating..
		